UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 SOUTHWEST WATER COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On May 10, 2010, SouthWest Water Company conducted a publicly-announced conference call to discuss the companys operating results for the quarter ended March 31, 2010. Set forth below is a transcript of the conference call, which is available for telephonic replay until midnight May 17, 2010 at 888.286.8010 (international callers 617.801.6888), passcode 69 59 52 44. Filed by SouthWest Water Company Pursuant to Rule14a-12 of the Securities Exchange Act of 1934 Subject Company: SouthWest Water Company Commission File No.: 0-8176 DeLise Good afternoon everyone, and welcome to SouthWest Water Companys conference call for the quarter ended March 31, 2010. We issued a press release on our financial results and our quarterly report on Form 10-Q last Friday, a copy of which can be found on our web site at www.swwc.com. A replay of this conference call will be available on the website later today as well. With me today is Mark Swatek, our president and chief executive officer, who will provide an update on our proposed merger transaction and highlights of the quarter, then I will take you through the details of our first quarter financial results, followed by an open Question and Answer period. Before I turn the call over to Mark, I want to make you aware that our discussion today may include forward-looking statements that involve risks and uncertainties. Actual results could differ materially from those projected. Information concerning factors that could cause actual results to differ from those in the forward-looking statements may be found in our 2009 Annual Report on Form 10-K under the Risk Factors section and in our other SEC filings. Copies of these filings are available on our website. In connection with the proposed transaction we announced on March 3 rd , we filed a preliminary proxy statement with the SEC on April 23rd. Before making any voting, or investment decision, investors are urged to carefully read the entire proxy statement and any other relevant documents filed with the SEC as well as any amendments or supplements of those documents, because they contain important information about this proposed transaction. A definitive proxy statement will be sent to the stockholders of SouthWest Water when it is prepared. Investors may obtain a free copy of the proxy statement when it becomes available and any other documents filed by us at the SECs website at www.sec.gov. The proxy statements and other related documents also may be obtained for free from SouthWest Water by directing your requests to me. The company and its directors, executive officers and other members of its management and employees may be deemed to be participants in the solicitation of proxies from the security holders of the company in connection with the proposed transaction. Information concerning the special interests of these directors, executive officers and other members of the companys management and employees in the proposed transaction is included in the our preliminary proxy statement and our Annual Report on Form 10-K for the year ended December 31, 2009, which are filed with the SEC. These documents are available free of charge at the SECs website at www.sec.gov and at our website, www.swwc.com. Now, I would like to turn the call over to our president and chief executive officer, Mark Swatek. Mark? Mark Thanks DeLise and good afternoon everyone. Before we get into the details of our first quarter results, I would like to give everyone an update on our progress in completing the proposed acquisition we announced in March. I am pleased to announce that we have submitted the required filings with public utility regulators in the five states in which we own utilities  Alabama, California, Mississippi, Oklahoma and Texas. We also submitted our Hart-Scott-Rodino filing with the FTC as well as a preliminary proxy statement with the SEC. Each regulatory agency has its own process and timeline in reviewing these submissions so this is now a bit out of our hands, but we believe we are still on track to complete the transaction by March of next year. Our new partners support our plans to continue to enhance SouthWest Water’s water and wastewater infrastructure. As a sign of their commitment to this investment, they purchased 2.7 million shares of our stock at a price of $6.00 per share, or,$16.2 million, in March. We applied the proceeds to reduce our revolving line of credit, which we use for capital expenditures and working capital purposes. Our first quarter is historically our slowest quarter due to low demand for water use which is a significant driver of our profitability. 2010 was no exception. In fact, our customers used less water than at this time last year in both California and Texas due to weather that was wet and cool this year compared to the first quarter of 2009. This is both good and bad news, as the rain in California is much needed and will help replenish both surface and groundwater supplies that have been stressed due to the drought of the past few years. Because of the extent of the drought we have had, it will take a couple more years of normal weather to fully restore supply levels, and we expect to see customer conservation become the norm. Both California and Texas have had rate increases over the last year, which mitigated some of the weather impact, but on a consolidated basis we recorded lower revenue from our utilities this quarter than at this time last year.
